F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           OCT 17 2000
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 CLINTON E. McKIMBLE,

           Petitioner - Appellant,
 vs.                                                    No. 00-6167
                                                  (D.C. No. 00-CV-103-C)
 JAMES L. SAFFLE, Director,                             (W.D. Okla.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. McKimble, an inmate appearing pro se, seeks to appeal from the

dismissal of his habeas petition, 28 U.S.C. § 2254, as time-barred under

§ 2244(d). Mr. McKimble pleaded guilty to first-degree murder and was

sentenced to life imprisonment on May 2, 1989. He had until April 23, 1997, to

file his federal habeas petition. See Hoggro v. Boone, 150 F.3d 1223, 1226 (10th


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
Cir. 1998); United States v. Simmonds, 111 F.3d 737, 746 (10th Cir. 1997). Mr.

McKimble’s applications for state post-conviction relief sought subsequent to the

April 23, 1997, deadline do not toll the limitation period. See 28 U.S.C.

§ 2244(d)(2). The instant petition was filed January 13, 2000. We agree with the

magistrate judge that Mr. McKimble has not shown circumstances warranting

equitable tolling. See Miller v. Marr, 141 F.3d 976, 978 (10th Cir.), cert. denied,

525 U.S. 891 (1998). Claims of inadequate access to lawbooks due to prison

transfers are far too general. We agree with the district court that Mr.

McKimble’s reliance upon Roe v. Flores-Ortega, 528 U.S. 470 (2000), and

Bousley v. United States, 523 U.S. 614 (1998), is misplaced. The principles set

forth in those cases do not extend the limitation period.

      We DENY the motion to proceed in forma pauperis, the application for a

certificate of appealability, see Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000),

and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-